Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Renee Ceasar appeals the district court’s order adopting the magistrate judge’s recommendation and granting summary judgment in favor of the Defendants on her employment discrimination claims. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Ceasar v. Marion County, No. 4:11-cv-03397-MGL, 2013 WL 3109810 (D.S.C. June 18, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.